Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

          Claims 1-4 are allowed because none of the prior art references of record teaches an image-recording device comprising a chamber that configured to accommodate liquid, liquid being capable of flowing into the chamber via an inlet from a liquid container, an outlet being lower than the inlet, the liquid in the chamber being capable of flowing out of the chamber via the outlet, wherein the first sensor is configured to output a first signal when a level of the liquid accommodated in the chamber is higher than a first position which is between the inlet and the outlet in a vertical direction whereas the first sensor is configured to output a second signal when the level of the liquid accommodated in the chamber is lower than the first position, wherein the second sensor is configured to output a third signal when a level of the liquid accommodated in the chamber is higher than a second position which is higher than the first position whereas the second sensor is configured to output a fourth signal when the level of the liquid accommodated in the chamber is lower than the second position, and wherein a controller is configured to perform: controlling the notification device to issue a notification if a condition is satisfied, the condition being that the controller receives the fourth signal from the second sensor and subsequently receives the second signal from the first sensor, the notification being either notifying that the liquid in the chamber is low or notifying that no liquid is stored in the chamber; and cancelling the notification when a user operation to replenish the liquid is performed and the first signal is subsequently received from the first sensor in the combination as claimed. 

              Claims 5-9 are allowed because none of the prior art references of record teaches an image-recording device comprising a chamber of a tank that configured to accommodate liquid, liquid being capable of flowing into the chamber via an inlet from a liquid container, an outlet being lower than the inlet, a head being in liquid communication with the chamber via the outlet, the head being configured to eject liquid supplied from the chamber, wherein a first sensor is configured to output a first signal when a level of the liquid accommodated in the chamber is higher than a first position which is between the inlet and the outlet in a vertical direction whereas the first sensor is configured to output a second signal when the level of the liquid accommodated in the chamber is lower than the first position, wherein a second sensor is configured to output a third signal when a level of the liquid accommodated in the chamber is higher than a second position which is higher than the first position whereas the second sensor is configured to output a fourth signal when the level of the liquid accommodated in the chamber is lower than the second position, wherein a memory pre-stores a prescribed value indicating a volume smaller than a volume of the chamber below a position between the inlet of the tank and the outlet of the tank, and wherein a controller is configured to perform: updating a count value in accordance with ejection of liquid from the head; controlling the notification device to issue a notification if a first condition is satisfied, the first condition being that the count value reaches the prescribed value, the notification being either notifying that the liquid in the chamber is low or notifying that no liquid is stored in the chamber; and cancelling the notification when a user operation to replenish the liquid is performed and the first signal is received from the first sensor in the combination as claimed. 

               Claims 10-14 are allowed because none of the prior art references of record teaches an  image-recording device comprising a chamber that configured to accommodate liquid, liquid being capable of flowing into the chamber via an inlet from the liquid container, an outlet being lower than the inlet, the liquid in the chamber being capable of flowing out of the chamber via the outlet, wherein a first sensor is configured to output a first signal when a level of the liquid accommodated in the chamber is higher than a first position which is between the inlet and the outlet in a vertical direction whereas the first sensor is configured to output a second signal when the level of the liquid accommodated in the chamber is lower than the first position, wherein the second sensor is configured to output a third signal when a level of the liquid accommodated in the chamber is higher than a second position which is higher than the first position whereas the second sensor is configured to output a fourth signal when the level of the liquid accommodated in the chamber is lower than the second position, and wherein the controller is configured to perform: controlling the notification device to issue a notification after the controller receives the fourth signal from the second sensor, the notification notifying that liquid cannot be supplied from the liquid container to the chamber; and cancelling the notification when a user operation to replenish the liquid is performed and the first signal is received from the first sensor in the combination as claimed. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,386,224; US Pat. 7,059,696; US Pat. 10,549,531) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853